Calhoon, J.,
delivered the opinion of the court.
The city of Okolona had, as it legally might have, an ordinance denouncing a penalty against carrying concealed weapons, and under it Mr. Eosaman was convicted. It is immaterial to determine whether the court erred in permitting the prosecution to ask accused, as a witness, whether he had not pleaded guilty in the mayor’s court, because his own testimony in the circuit court clearly establishes his guilt. According to his testimony, he was a non-resident of this state, and came to Okolona for the purpose of employing hands for a railroad company. ILe arrived in Okolona on Friday evening, with a pistol on his person, took board and lodging at a hotel, and carried the pistol on his person the nest day, Saturday, until noon, when he put it under his bedclothing. On Sunday morning officers came to arrest him for enticing away laborers, and he then put the pistol on his person and went with them to the jail. The defense of being a traveler to defeat this prosecution cannot avail the appellant in this case. He had the right to carry his pistol to Okolona, which was his point of destination, and might be regarded as a traveler until he reached his room. But, in our opinion, he was not a traveler during the forenoon of Saturday, when he did carry the pistol on his person. His stay in Okolona was of uncertain duration; and if he had the right to carry the' concealed weapon, so may every man on a journey carry one in any city or town for an indefinite period, until he shall have finished his business at the place, even though it should require weeks or months. McGuirk v. State, 64 Miss., 212 (1 South. Rep., 103); Wilson v. State, 81 Miss., 404 (33 South. Rep., 171).

Affirmed.